Name: Commission Implementing Decision (EU) 2015/2225 of 30 November 2015 amending Decisions 2005/734/EC, 2006/415/EC and 2007/25/EC and Implementing Decision 2013/657/EU as regards their period of application (notified under document C(2015) 8335) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  agricultural activity;  health;  tariff policy;  natural environment
 Date Published: 2015-12-02

 2.12.2015 EN Official Journal of the European Union L 316/14 COMMISSION IMPLEMENTING DECISION (EU) 2015/2225 of 30 November 2015 amending Decisions 2005/734/EC, 2006/415/EC and 2007/25/EC and Implementing Decision 2013/657/EU as regards their period of application (notified under document C(2015) 8335) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (3), and in particular Article 18(1) and (7) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (4), and in particular Article 22(1) and (6) thereof, Having regard to Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (5), and in particular Article 63(3) thereof, Having regard to Regulation (EU) No 576/2013 of the European Parliament and of the Council of 12 June 2013 on the non-commercial movement of pet animals and repealing Regulation (EC) No 998/2003 (6), and in particular Article 36(1) thereof, Whereas: (1) Commission Decisions 2005/734/EC (7), 2006/415/EC (8), 2007/25/EC (9) and Commission Implementing Decision 2013/657/EU (10) were adopted in relation to outbreaks of highly pathogenic avian influenza of the subtype H5N1 with a view to protecting animal and human health in the Union. (2) Decision 2005/734/EC lays down biosecurity measures to reduce the risk of the transmission of highly pathogenic avian influenza of the subtype H5N1 from birds living in the wild to poultry and other captive birds and provides for an early detection system in areas at particular risk. (3) Decision 2006/415/EC lays down certain protection measures to be applied in case of an outbreak of highly pathogenic avian influenza of the subtype H5N1 in poultry in a Member State, including the establishment of areas A and B, following a suspected or confirmed outbreak of that disease. (4) Decision 2007/25/EC concerns certain protection measures in relation to highly pathogenic avian influenza and movements of pet birds accompanying their owners into the Union. (5) Implementing Decision 2013/657/EU established that Union protection measures in the event of a positive finding of avian influenza of subtype H5N1 in a wild bird or an outbreak of that disease in poultry in Switzerland are only applied to those parts of that third country for which the competent authority of that country does apply equivalent protection measures as laid down in Decision 2006/415/EC and Commission Decision 2006/563/EC (11). (6) Decisions 2005/734/EC, 2006/415/EC and 2007/25/EC and Implementing Decision 2013/657/EU apply until 31 December 2015. (7) Since late 2014, infections with highly pathogenic avian influenza of the H5 subtype including H5N1, have occurred in eight Member States affecting poultry and wild birds. While highly pathogenic avian influenza has been continuously present or has regularly appeared in large parts of Asia and Africa, North America has experienced an unprecedented extensive epidemic. Epidemiological investigations strongly indicate that the virus is introduced into poultry flocks by direct or indirect contact with wild birds and by the lateral spread of the disease between poultry flocks. Also, Western Africa is currently fighting a massive flare up of highly avian influenza after several years of freedom from infection. (8) The current epidemiological situation, with increased numbers of outbreaks and a widened geographical spread of highly pathogenic avian influenza of the subtype H5 and in particular H5N1 in poultry flocks and wild birds, continues posing a risk to animal and human health in the Union. (9) It is therefore appropriate to continue mitigating the risks posed by highly pathogenic avian influenza by maintaining biosecurity measures, early detection systems and certain protection measures in relation to future outbreaks of that disease in poultry flocks in the Union. (10) Given the current epidemiological situation in third countries, it is equally important to maintain the measures directed at preventing the possible entry of highly pathogenic avian influenza via imports of poultry commodities and the introduction of pet birds into the Union. (11) The period of application of Decisions 2005/734/EC, 2006/415/EC and 2007/25/EC and Implementing Decision 2013/657/EU should therefore be extended until 31 December 2017. (12) Decisions 2005/734/EC, 2006/415/EC and 2007/25/EC and Implementing Decision 2013/657/EU should therefore be amended accordingly. (13) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 In Article 4 of Decision 2005/734/EC, the date 31 December 2015 is replaced by 31 December 2017. Article 2 In Article 12 of Decision 2006/415/EC, the date 31 December 2015 is replaced by 31 December 2017. Article 3 In Article 6 of Decision 2007/25/EC, the date 31 December 2015 is replaced by 31 December 2017. Article 4 In Article 4 of Implementing Decision 2013/657/EU, the date 31 December 2015 is replaced by 31 December 2017. Article 5 This Decision is addressed to the Member States. Done at Brussels, 30 November 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 268, 24.9.1991, p. 56. (4) OJ L 24, 30.1.1998, p. 9. (5) OJ L 10, 14.1.2006, p. 16. (6) OJ L 178, 28.6.2013, p. 1. (7) Commission Decision 2005/734/EC of 19 October 2005 laying down biosecurity measures to reduce the risk of transmission of highly pathogenic avian influenza caused by Influenza virus A subtype H5N1 from birds living in the wild to poultry and other captive birds and providing for an early detection system in areas at particular risk (OJ L 274, 20.10.2005, p. 105). (8) Commission Decision 2006/415/EC of 14 June 2006 concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in the Community and repealing Decision 2006/135/EC (OJ L 164, 16.6.2006, p. 51). (9) Commission Decision 2007/25/EC of 22 December 2006 as regards certain protection measures in relation to highly pathogenic avian influenza and movements of pet birds accompanying their owners into the Community (OJ L 8, 13.1.2007, p. 29). (10) Commission Implementing Decision 2013/657/EU of 12 November 2013 concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 to be applied in the event of an outbreak of that disease in Switzerland and repealing Decision 2009/494/EC (OJ L 305, 15.11.2013, p. 19). (11) Commission Decision 2006/563/EC of 11 August 2006 concerning certain protection measures in relation to highly pathogenic avian influenza of subtype H5N1 in wild birds in the Community (OJ L 222, 15.8.2006, p. 11).